WHITING, J.
(dissenting.) The sole question presented to us is whether or not the appellant waived its right to a change of venue after having made a demand therefor. There can be no *153question but that, having made the ’ demand, appellant did not lose such right -by mere delay of its motion for such change. My colleagues hold that the acts of appellant did not constitute a waiver, but they fail to lay down any rule that shall he a guide in determining -what may 'be a waiver of a right to a change of venue. That there can he a waiver, either before or after demand for a change of venue, must be conceded. But, as stated in Pittman v. Carstenbrook, 11 Cal. App. 224, 104 Pac. 699, in order for the personal privilege of a change of venue to be waived, “there must be some act of the moving party tending to show his intent to invoke the jurisdiction of the court of first instance for the trial of questions of fact or of law.” Did the appellant invoke the jurisdiction 'of the circuit court of Beadle county for the trial of some question of fact or of law? It certainly did. After it had' made its demand for change of venue, it applied to the court for an order to show cause requiring respondent to show cause why the restraining order of August 13th should not be canceled, and it was not until after the return of this order and after appellant had sought the relief asked for and had -been denied same that it sought from) said court an order granting a change of venue. The order to show cause procured by appellant was based upon affidavits, and in determining whether the relief sought should be granted, the court had to pass upon issues of both fact and law. It is quite possible that, if the trial court had granted the relief sought by appellant, it would never have made the motion for the change of venue. Parties should not be allowed to play fast and loose with courts. If appellant desired to take advantage of its statutory privilege to have its rights determined by another court, it should have done so in the first instance and then applied to the court to which the change was taken for such relief as it thought itself entitled to.